DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 4-5, 8-12, 14-19 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to have the OES on the sidewall such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, United States Patent No. 5968377 to Yuasa and United States Patent Application No. 2002/0005348 to Xu et al and U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama and United States Patent Application No. 2008/0299326 to Fukazawa et al, 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical arm of Claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 9, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, United States Patent No. 5968377 to Yuasa and United States Patent Application No. 2002/0005348 to Xu et al.
In regards to Claim 1, Yamazawa teaches a low contamination chamber 10 Fig. 6 (and generic teachings in Fig. 1, 4) comprising: a gas inlet 52, 50, the gas inlet  comprising a showerhead 88 the showerhead comprising a plurality of openings (nozzles or openings 92 as shown in Fig. 6) disposed at a surface of the showerhead proximal to the chamber (as it is closed to W, this interpretation being support in the instant Application’s Specification, see Para. 0011 of the PgPub which equates nozzles with the showerhead, where the valves of 104 C appear to be openings, as shown in Fig. 2); an adjustable top electrode 108, wherein the adjustable top electrode is disposed below the showerhead and separated from the showerhead by a distance (as shown in the position of 108 to 88); a bottom electrode 12, wherein the low contamination chamber is configured to adjust a distance between the adjustable top electrode and the adjustable bottom electrode in response to a desired density of plasma, as the space of 108 is adjusted for desired plasma density [0075-0078] and an outlet 24 [Para. 0034-0078].  
	Yamazawa does not expressly teach that both of the electrodes are adjustable, but can be one or another.
	Yamada teaches a plasma processing apparatus where only the showerhead is movable (Fig. 1), but also an embodiment of a plasma processing apparatus in Fig. 3, where there is a chamber (not identified in the figure, but as 1 in the specification) with an upper electrode 3 that is moved by a shaft/motor of 5 and also has a lower substrate 
It would be obvious to one of ordinary skill in the art before the effective filing date to have made both of the electrodes of Yamazawa adjustable, as per the teachings of Yamada et al. One would be motivated to do so, for the predictable result of being able to control the positions of the electrodes relative to the inner surface of the chamber in order to optimize cleaning while the optimum distance between the electrodes can be maintained. See MPEP 2143, KSR Motivations A-D. Moreover, as Yamada teaches that the apparatus can either have one movable electrode or two electrodes and is for plasma processing, the modification of making both electrodes adjustable/movable is considered to be obvious, as there is an optimization for the electrode distances between each other in both Wada and Yamada.
Yamazawa in view of Yamada do not expressly teach that there is a measured density of plasma measured between the adjustable electrodes.
Collins teaches a chamber 200 Fig. 1A comprising: an inlet 210, 212 configured to flow a gas into the chamber; an outlet 228 configured to exhaust the gas out of the chamber; a top electrode 204 and a bottom electrode 226 configured to ionize the gas between the top electrode and the bottom electrode into plasma [Para. 0025-0030]; and a plasma density self-monitoring device 270 configured to adjust a distance between 
Collins teaches that the plasma density can be controlled by using a metrology tool 272 [Para. 0032], which measures the plasma density between the two electrodes and gives the controller 270 information in order to control the gap and improve the uniformity of plasma and changing the plasma density [Para. 0032-0036]. Collins teaches the metrology tool is an optical emission spectroscopy (OES) device 272 [Para. 0032], wherein the OES device is configured to measure a density of plasma between the top electrode and the bottom electrode in real time, i.e. an in-situ plasma density controller or a plasma monitoring device, thereby producing the measured plasma density [Para. 0032-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamazawa in view of Yamada with the teachings of Collins, by adding a controller, with a metrology mechanism, in order to control the plasma density of between the two electrodes, as a result of measured plasma density. One would be motivated to do so for the purposes of improving plasma density. See MPEP 2143, Motivations A-E. 
Yamazawa in view of Yamada and Collins do not expressly teach the plasma processing is a surface activation process.
However, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamazawa in view of Yamada and Collins is substantially the same as the claimed apparatus in terms of having two electrodes and generating plasma for a wafer, the apparatus of Yamazawa in view of Yamada and Collins would be capable of fulfilling the limitations of the claim and thus be able to perform a surface activation plasma process, there being no structural difference between the apparatus of Yamazawa in view of Yamada and Collins and that of the claim to perform said surface activation processing. Thus, as Yamazawa in view of Yamada and Collins can perform said processing as a function of the apparatus, hereinafter, the limitations reciting surface activation processing will be considered fulfilled as per this rejection.
Yamazawa in view of Yamada and Collins do not expressly teach each of the openings comprising a valve, each of the valves being configured to dynamically control gas flow through the openings.
Hanada teaches a chamber 22 with a showerhead 110 with comprising a plurality of openings 28 disposed at a surface 26 of the showerhead proximal to the chamber (inside portion of S) each of the openings comprising a valve (pure fluid logic elements), each of the valves being configured to dynamically control gas flow through the openings [0103, 0054-0104]. Hanada further teaches that the pure fluid logic element behaves as a valves for simultaneous/dynamic control [0103], such that it can supply separate gases A or B alternately and repeatedly to perform the film forming process due to the ALD method [0102].

Yamazawa in view of Yamada and Collins and Hanada do not teach the adjustable top electrode is disposed between the showerhead and the adjustable bottom electrode in a direction perpendicular to a major surface of the showerhead.
Yamazawa does teach that the adjustable top electrode is disposed between the showerhead plane and the adjustable bottom electrode plane in a direction perpendicular to a major surface of the showerhead (as shown in Fig. 6).
Yamazawa does not expressly teach the directly between the showerhead plane and the adjustable bottom electrode of the adjustable top electrode.
Shibayama teaches that the adjustable top electrode 7 is between a top showerhead 2 and a bottom electrode 1 (Col. 4 line 4-Col. 7 line 23).
As it is known to provide the adjustable top electrode between a showerhead and a bottom electrode as taught by Shibayama, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yamazawa as taught by Shibayama to rearrange the adjustable top electrode to place it directly between the top showerhead and the bottom electrode. See MPEP 2143, Exemplary Rationales A-G.
Yamazawa in view of Yamada, Collins, Hanada and Shibayama do not expressly teach a removable protective mask disposed over the adjustable bottom electrode 
Yuasa teaches a plasma processing apparatus Fig. 1 where the lower electrode 15 Fig. 1 that has a solid dielectric 16, i.e., a protective mask that is implicitly removable as shown by the separate structures identified in Fig. 1, that is mounted on the facing surface of the lower electrode; i.e., the removable protective mask covering an entire top surface of the adjustable bottom electrode during the process, that is tightly adhered to the surface of the electrode and covers the entire electrode to avoid unwanted arc discharge (Col. 1 line 54-Col. 3 line 41). Yuasa further teaches that the solid dielectric can be made out of aluminum oxide (a ceramic) or polytetrafluoroethylene (Col. 3 lines 41-47).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamazawa in view of Yamada, Collins, Hanada, and Shibayama by adding a removable protective mask as per the teachings of Yuasa. One would be motivated to do so for the purpose of preventing unwanted arch discharge. See MPEP 2143, Motivations A-E. 
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa is substantially the same as the claimed apparatus, the apparatus of Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa would be capable of fulfilling the limitations of the claim and thus be able to have a removable protective mask disposed over the adjustable bottom electrode during a chamber clean process, wherein the removable protective mask is removed during the surface activation process, there being no structural difference between the apparatus Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa and that of the claim.
Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa do not expressly teach the adjustable top electrode and the adjustable bottom electrode extend from a first sidewall of a chamber.

As it is known to provide the electrodes of chamber extend from a first sidewall of chamber, as taught by Xu, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the electrodes as taught by Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa to mount or extend the electrodes from the first sidewall. One would be motivated to do so in order to mount the electrodes. See MPEP 2143, Exemplary Rationales A-G.
	The resulting apparatus fulfills the limitations of Claim 1.
In regards to Claim 4, Yamazawa teaches wherein the showerhead is configured to control a speed of gas flow into the low contamination chamber in accordance with the desired density of plasma (as it is set at a predetermined rate, see Para. 0044).
In regards to Claim 5, Yamazawa in view of Yamada and Collins teach an optical emission spectroscopy device for measuring a density of plasma disposed between the adjustable top electrode and the adjustable bottom electrode, as per the rejection of Claim 1 above.
In regards to Claim 9, Yamazawa teaches the adjustable top electrode and the adjustable bottom electrode are configured to transform gas passing between the adjustable top electrode and the adjustable bottom electrode into plasma, as it forms a processing space PS [Para. 0041].
In regards to Claim 24, Yamazawa does not expressly teach an arm but Hanada teaches an arm (not shown) for transferring a wafer onto the lower electrode [0090].

Furthermore, the arm of Hanada is used to transfer the wafer onto the lower electrode but does not expressly teach the mask is transferred by the arm.
However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of item to be placed by the arm is not considered a positive limitation and the apparatus of Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa would be capable of placing amass over the adjustable bottom electrode, based on user selection of the type of item to be moved, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 25, Yamazawa does not expressly teach wherein the adjustable top electrode and the adjustable bottom electrode are configured to apply a 
Shibayama teaches wherein the adjustable top electrode and the adjustable bottom electrode are configured to apply a bias power of between 1 W and 10 W during the surface activation process (Prf 10W in Fig. 16), and wherein the distance between the adjustable top electrode and the adjustable bottom electrode is configured to be between 5 mm and 50 mm (d=16mm, Col. 5 line 2-Col. 6 line 57).
As it is known to provide a bias power of 10W and distance of 16 mm in a low contamination chamber, as taught by Shibayama, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa as taught by Shibayama to include the bias power and distance as per the teachings of Shibayama. One would be motivated to do so in order to provide the appropriate processing parameters. See MPEP 2143, Exemplary Rationales A-G.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama and United States Patent Application No. 2008/0299326 to Fukazawa et al.

	Yamazawa does not expressly teach that both of the electrodes are adjustable, but can be one or another.
	Yamada teaches a plasma processing apparatus where only the showerhead is movable (Fig. 1), but also an embodiment of a plasma processing apparatus in Fig. 3, where there is a chamber (not identified in the figure, but as 1 in the specification) with an upper electrode 3 that is moved by a top shaft/motor/manipulator of 5 and also has a lower substrate support/electrode 2 that is also moved by a bottom manipulator/motor/shaft 12 which are configured to adjust a distance between the top and bottom electrodes  (Col. 2 line 19-Col. 4 line 3). Yamada expressly teaches that by 
It would be obvious to one of ordinary skill in the art before the effective filing date to have made both of the electrodes of Yamazawa adjustable and powered, as per the teachings of Yamada et al. One would be motivated to do so, for the predictable result of being able to control the positions of the electrodes relative to the inner surface of the chamber in order to optimize cleaning while the optimum distance between the electrodes can be maintained. See MPEP 2143, KSR Motivations A-D. Moreover, as Yamada teaches that the apparatus can either have one movable electrode or two electrodes and is for plasma processing, the modification of making both electrodes adjustable/movable is considered to be obvious, as there is an optimization for the electrode distances between each other in both Wada and Yamada.
Yamazawa in view of Yamada do not expressly teach that there is a measured density of plasma measured between the adjustable electrodes or a plasma density self-monitoring mechanism being configured to adjust a flow rate of gas from the gas inlet showerhead based on the plasma density level.
Collins teaches a chamber 200 Fig. 1A comprising: an inlet 210, 212 configured to flow a gas into the chamber; an outlet 228 configured to exhaust the gas out of the chamber; a top electrode 204 and a bottom electrode 226 configured to ionize the gas between the top electrode and the bottom electrode into plasma [Para. 0025-0030]; and a plasma density self-monitoring device 270 configured to adjust a distance between 
Collins teaches that the plasma density can be controlled by using a metrology tool 272 [Para. 0032], which measures the plasma density between the two electrodes and gives the controller 270 information in order to control the gap and improve the uniformity of plasma and changing the plasma density [Para. 0032-0036]. Collins teaches the metrology tool is an optical emission spectroscopy (OES) device 272 [Para. 0032], wherein the OES device is configured to measure a density of plasma between the top electrode and the bottom electrode in real time, i.e. an in-situ plasma density controller or plasma density self-monitoring mechanism, thereby producing the measured plasma density [Para. 0032-0033]. Collins also teaches that the gap between the two electrodes changes the gas flow rate [Para. 0031], such that the plasma monitoring device adjusts the gas flow rate by adjusting the gap between the two electrodes as a result of measured plasma density.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamazawa in view of Yamada with the teachings of Collins, by adding a controller/ plasma density self-monitoring mechanism, with a metrology mechanism, in order to control the plasma density of between the two electrodes, as a result of measured plasma density. One would be motivated to do so for the purposes of improving plasma density. See MPEP 2143, Motivations A-E. 
Yamazawa in view of Yamada and Collins do not expressly teach the plasma processing is a surface activation process.
In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamazawa in view of Yamada and Collins is substantially the same as the claimed apparatus in terms of having two electrodes and generating plasma for a wafer, the apparatus of Yamazawa in view of Yamada and Collins would be capable of fulfilling the limitations of the claim and thus be able to perform a surface activation plasma process, there being no structural difference between the apparatus of Yamazawa in view of Yamada and Collins and that of the claim to perform said surface activation processing. Thus, as Yamazawa in view of Yamada and Collins can perform said processing as a function of the apparatus, hereinafter, the limitations reciting surface activation processing will be considered fulfilled as per this rejection.
Yamazawa in view of Yamada and Collins do not expressly teach each of the openings comprising a valve, each of the valves being configured to dynamically control gas flow through the openings.
Hanada teaches a chamber 22 with a showerhead 110, i.e., a gas inlet showerhead extending through a top wall of the chamber as it is mounted on top of the chamber, the first sidewall being perpendicular to the top wall of the chamber as it is on top of the chamber with the vertical first sidewalls with comprising a plurality of openings 
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamazawa in view of Yamada and Collins by changing the openings into dynamic valves in openings and the showerhead extending through a top wall of the chamber or pure fluid logic elements, as per the teachings of Hanada. One would be motivated to do so in order to alternately and repeatedly perform film forming processes in a simultaneous fashion. See MPEP 2143, Motivations A-E. 
Yamazawa in view of Yamada and Collins and Hanada do not teach the adjustable top electrode is disposed between the showerhead and the adjustable bottom electrode in a direction perpendicular to a major surface of the showerhead.
Yamazawa does teach that the adjustable top electrode is disposed between the showerhead plane and the adjustable bottom electrode plane in a direction perpendicular to a major surface of the showerhead (as shown in Fig. 6).
Yamazawa does not expressly teach the directly between the showerhead plane and the adjustable bottom electrode of the adjustable top electrode.
Shibayama teaches that the adjustable top electrode 7 is between a top showerhead 2 and a bottom electrode 1 (Col. 4 line 4-Col. 7 line 23).

Yamazawa does not expressly teach that the top electrode and the bottom electrode are formed of a ceramic material.
 Fukazawa teaches that the bottom electrode 24 and the top electrode 22 are ceramic in a plasma CVD apparatus [0035].
It would have been obvious to one of ordinary skill in the art  before the effective filing date, with a reasonable expectation of success, to alternatively substitute the electrode of Yamazawa in view of Yamada, Collins, Hanada, and Shibayama with the ceramic top and bottom electrodes of Fukazawa, as art-recognized equivalent means for providing opposing plasma electrodes.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make the top and bottom  electrode analogous to that of Yamazawa in view of Yamada, Collins, Hanada, and Shibayama 
Furthermore, as it is known made plasma electrodes with ceramic, as taught by Fukazawa, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the top and bottom electrodes as taught by Yamazawa in view of Yamada, Collins, Hanada, and Shibayama to make them out of ceramics. One would be motivated to do so in order to combine, substitute, apply, or use known elements to yield predictable results of plasma formation. See MPEP 2143, Exemplary Rationales A-G. 
The resulting apparatus fulfills the limitations of the claim. 

	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama and United States Patent Application No. 2008/0299326 to Fukazawa et al, as applied to Claim 10 above, and in further view of United States Patent Application No. 2014/0022540 to Asakura et al.
The teachings of Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Fukazawa are relied upon as set forth in the above rejection of Claim 10 above.
In regards to Claim 11, Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Fukazawa teaches an optical emission spectroscopy (OES) device 
Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Fukazawa does not expressly teach that the optical emission spectrometer is attached to the first sidewall of the chamber between the top manipulator and the bottom manipulator.
Asakura teaches an OES spectroscope 12 Fig. 2 that is attached the first sidewall, i.e., the sidewall of 11 as shown in Fig. 2, that is between a top 112a and a bottom 112b electrode, and thus implicitly between the top manipulator and the bottom manipulator [0034-0039].
As it is known to provide the OES in a sidewall between the top and bottom manipulator, as taught by Asakura, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Fukazawa as taught by Asakura to place the OES in the sidewall between the top and bottom manipulators. One would be motivated to do so in order to mount an OES. See MPEP 2143, Exemplary Rationales A-G. The resulting apparatus fulfills the limitations of the claim. 
Claims 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama and United States Patent Application No. 2008/0299326 to Fukazawa et al, as applied to Claims 10-12 above, and in further view of United States Patent No. 5968377 to Yuasa.

In regards to Claims 12, 14-15, Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Fukazawa do not expressly teach a removable protective mask disposed over the adjustable bottom electrode during a chamber clean process, the removable protective mask covering an entire top surface of the adjustable bottom electrode during the chamber clean process, the removable protective mask comprising polytetrafluoroethylene (PTFE) wherein the removable protective mask is removed during the surface activation process, or that 12) a removable protection mask configured to be disposed over the bottom electrode during a chamber cleaning process. 13) the removable protection mask is removed during the surface activation; process; 14) the removable protection mask is configured to cover an entire top surface of the bottom electrode; 15) the removable protection mask comprises a ceramic material or a polymer material.
Yuasa teaches a plasma processing apparatus Fig. 1 where the lower electrode 15 Fig. 1 that has a solid dielectric 16, i.e., a protective mask that is implicitly removable as shown by the separate structures identified in Fig. 1, that is mounted on the facing surface of the lower electrode; i.e., the removable protective mask covering an entire top surface of the adjustable bottom electrode during the process, that is tightly adhered to the surface of the electrode and covers the entire electrode to avoid unwanted arc discharge (Col. 1 line 54-Col. 3 line 41). Yuasa further teaches that the solid dielectric can be made out of aluminum oxide (a ceramic) or polytetrafluoroethylene (Col. 3 lines 41-47).
. 

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, U. S. Patent Application No. 2011/0284163 to Yoon et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, and United States Patent Application No. 2014/0022540 to Asakura et al.
In regards to Claim 16, Yamazawa teaches a chamber 10 Fig. 6 (and generic teachings in Fig. 1, 4) comprising: a gas inlet 52, 50 configured to flow gas into the chamber, an outlet 24 configured to exhaust the gas out of the chamber, a top electrode 108 and a bottom electrode 12 configured to ionize the gas between the top electrode and the bottom electrode into plasma [Para.0041], wherein the top and bottom electrodes are adjustable wherein the low contamination chamber is configured to adjust a distance between the adjustable top electrode and the adjustable bottom electrode in response to a desired density of plasma, as the space of 108 is adjusted for desired plasma density [0075-0078] and an outlet 24 [Para. 0034-0078].  

	Yamada teaches a plasma processing apparatus where only the showerhead is movable (Fig. 1), but also an embodiment of a plasma processing apparatus in Fig. 3, where there is a chamber (not identified in the figure, but as 1 in the specification) with an upper electrode 3 that is moved by a shaft/motor of 5 and also has a lower substrate support/electrode 2 that is also moved by a motor/shaft 12 (Col. 2 line 19-Col. 4 line 3). Yamada expressly teaches that by moving both upper and lower electrodes 2, 3, the positions of the electrodes relative to the inner surface of the chamber can be controlled to optimize cleaning while the optimum distance between the electrodes can be maintained (Col. 3 lines 56-67).
It would be obvious to one of ordinary skill in the art before the effective filing date to have made both of the electrodes of Yamazawa adjustable, as per the teachings of Yamada et al. One would be motivated to do so, for the predictable result of being able to control the positions of the electrodes relative to the inner surface of the chamber in order to optimize cleaning while the optimum distance between the electrodes can be maintained. See MPEP 2143, KSR Motivations A-D. Moreover, as Yamada teaches that the apparatus can either have one movable electrode or two electrodes and is for plasma processing, the modification of making both electrodes adjustable/movable is considered to be obvious, as there is an optimization for the electrode distances between each other in both Wada and Yamada.
Yamazawa in view of Yamada do not expressly teach that there is a measured density of plasma measured between the adjustable electrodes or a plasma density 
Collins teaches a chamber 200 Fig. 1A comprising: an inlet 210, 212 configured to flow a gas into the chamber; an outlet 228 configured to exhaust the gas out of the chamber; a top electrode 204 and a bottom electrode 226 configured to ionize the gas between the top electrode and the bottom electrode into plasma [Para. 0025-0030]; and a plasma density self-monitoring device 270 configured to adjust a distance between the top electrode and the bottom electrode upon detecting that a measured plasma density is outside a desired range during the ionizing the gas [Para. 0033, 0025-0039].
Collins teaches that the plasma density can be controlled by using a metrology tool 272 [Para. 0032], which measures the plasma density between the two electrodes and gives the controller 270 information in order to control the gap and improve the uniformity of plasma and changing the plasma density [Para. 0032-0036]. Collins teaches the metrology tool is an optical emission spectroscopy (OES) device 272 [Para. 0032], wherein the OES device is configured to measure a density of plasma between the top electrode and the bottom electrode in real time, i.e. an in-situ plasma density controller or plasma density self-monitoring mechanism, thereby producing the measured plasma density [Para. 0032-0033]. Collins also teaches that the gap between the two electrodes changes the gas flow rate [Para. 0031], such that the plasma monitoring device adjusts the gas flow rate by adjusting the gap between the two electrodes as a result of measured plasma density.

Yamazawa in view of Yamada and Collins do not expressly teach the plasma processing is a surface activation process.
However, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the apparatus of Yamazawa in view of Yamada and Collins is substantially the same as the claimed apparatus in terms of having two electrodes and generating plasma for a wafer, the apparatus of Yamazawa in view of Yamada and Collins would be capable of fulfilling the limitations of the claim and thus be able to perform a surface activation plasma process, there being no structural difference between the apparatus of Yamazawa in view of Yamada and Collins and that of the claim to perform said surface activation processing. Thus, as Yamazawa in view of Yamada and Collins can perform said processing as a 
 Yamazawa in view of Yamada and Collins does not expressly teach the OES device is disposed on a sidewall of the chamber wherein the OES is attached to the first sidewall between the top electrode and the bottom electrode wherein the outlet is disposed on an opposite side of the bottom electrode from the OES in the first direction and wherein the inlet is disposed on an opposite side of the top electrode from the OES in the first direction.
Asakura teaches an OES spectroscope 12 Fig. 2 that is attached the first sidewall, i.e., the sidewall of 11 as shown in Fig. 2, that is between a top 112a and a bottom 112b electrode, and thus implicitly between the top manipulator and the bottom manipulator [0034-0039].
As it is known to provide the OES in a sidewall between the top and bottom manipulator, as taught by Asakura, it would be obvious to one of ordinary skill in the art before the effective filing date, to have modified Yamazawa in view of Yamada and Collins as taught by Asakura to place the OES in the sidewall between the top and bottom manipulators. One would be motivated to do so in order to mount an OES. See MPEP 2143, Exemplary Rationales A-G. The resulting apparatus fulfills the limitations of the claim, the OES is attached to the first sidewall between the top electrode and the bottom electrode wherein the outlet is disposed on an opposite side of the bottom electrode from the OES in the first direction and wherein the inlet is disposed on an opposite side of the top electrode from the OES in the first direction, as the OEs is on the sidewall and the top side would have the inlet and the bottom would have the outlet.

Hanada teaches a chamber 22 with a showerhead 110 with comprising a plurality of openings 28 disposed at a surface 26 of the showerhead proximal to the chamber (inside portion of S) each of the openings comprising a valve (pure fluid logic elements), each of the valves being configured to dynamically control gas flow through the openings [0103, 0054-0104]. Hanada further teaches that the pure fluid logic element behaves as a valves for simultaneous/dynamic control [0103], such that it can supply separate gases A or B alternately and repeatedly to perform the film forming process due to the ALD method [0102].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Yamazawa in view of Yamada and Collins by changing the openings into dynamic valves in openings, or pure fluid logic elements, as per the teachings of Hanada. One would be motivated to do so in order to alternately and repeatedly perform film forming processes in a simultaneous fashion. See MPEP 2143, Motivations A-E. 
Yamazawa in view of Yamada and Collins and Hanada do not teach the adjustable top electrode is disposed between the showerhead and the adjustable bottom electrode in a first direction perpendicular to a major surface of the showerhead.
Yamazawa does teach that the adjustable top electrode is disposed between the showerhead plane and the adjustable bottom electrode plane in a first direction perpendicular to a major surface of the showerhead (as shown in Fig. 6).

Shibayama teaches that the adjustable top electrode 7 is between a top showerhead 2 and a bottom electrode 1 (Col. 4 line 4-Col. 7 line 23).
As it is known to provide the adjustable top electrode between a showerhead and a bottom electrode as taught by Shibayama, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Yamazawa as taught by Shibayama to rearrange the adjustable top electrode to place it directly between the top showerhead and the bottom electrode. See MPEP 2143, Exemplary Rationales A-G.
Yamazawa teaches that the outlet exhausts the gas and thus implicitly the particulates in the environment, as per the teachings of Yamazawa above.
Yamazawa in view of Yamada, Collins, Yoon, Hanada and Shibayama does not expressly teach the bottom electrode is configured to support a hybrid wafer including two or more surface materials during the gas ionizing, wherein the outlet is further configured to exhaust the plasma and metal contaminate particles formed from the two or more surface materials.
However, these limitation are based on the wafer, or the article to be worked upon. It has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Yamazawa in view of Yamada, Collins, Yoon, Hanada and Shibayama would be capable of processing a substrate such as a hybrid wafer including two or more surface materials during the gas ionizing, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
Thus, the resulting apparatus of Yamazawa in view of Yamada, Collins, Yoon, Hanada and Shibayama would be able to process a hybrid wafer including two or more surface materials during the gas ionizing/processing, wherein the outlet is further configured to exhaust the plasma and metal contaminate particles formed from the two or more surface materials from the processing of the substrate.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 17, Collins teaches an optical emission spectroscopy (OES) device 272 [Para. 0032], wherein the OES device is configured to measure a density of plasma between the top electrode and the bottom electrode in real time, thereby producing the measured plasma density [Para. 0032-0033], as per the rejection of Claim 16 above.
In regards to Claim 18, Yamazawa in view of Yamada, Collins, Yoon, Hanada and Shibayama teach in Claim 16, as per the teachings of Yamada, a plasma processing apparatus where only the showerhead is movable (Fig. 1), but also an embodiment of a plasma processing apparatus in Fig. 3, where there is a chamber (not identified in the figure, but as 1 in the specification) with an upper electrode 3 that is 
It would be obvious to one of ordinary skill in the art before the effective filing date to have made both of the electrodes of Collins adjustable, as per the teachings of Yamada et al. One would be motivated to do so, for the predictable result of being able to control the positions of the electrodes relative to the inner surface of the chamber in order to optimize cleaning while the optimum distance between the electrodes can be maintained. See MPEP 2143, KSR Motivations A-D.  
Furthermore, because Collins and Yamada both teach that the distance between the electrodes can be adjusted, and because the teachings of Yamada expressly teach the moving of both the top and bottom electrodes, it would be obvious to one of ordinary skill in the art before the effective filing date to have made the controller of Collins control both lift mechanisms, as per the teachings of Yamada. The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 19, Yamazawa in view of Yamada, Collins, Yoon, Hanada and Shibayama teach the adjusting the distance between the top electrode and the bottom electrode comprises reducing the distance between the top electrode and the bottom electrode in response to a measured plasma density that is lower than a desired plasma density level, as per the rejection of Claim 19 above.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, U. S. Patent Application No. 2011/0284163 to Yoon, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, United States Patent No. 5968377 to Yuasa, as applied to Claim 1 above, and in further view of U. S. Patent Application No. 2009/0260571 to Ostrowski et al.
The teachings of Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa are relied upon as set forth in the above rejection of Claim 1.
In regards to Claim 21, Yamazawa in view of Yamada, Collins, Hanada, Shibayama and Yuasa do not expressly teach the showerhead is disposed on a universal joint such that the join is configured to allow the showerhead to rotate and move.
Ostrowski teaches a showerhead that has a universal joint that allows for pivoting [Para. 0035]. The improved assembly allows for leveling calibration to occur from outside of the chamber thus reducing downtime [Para. 0006].
It would be obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa by adding a universal joint to the showerhead, as per the teachings of Ostrowski. One would be motivated to do so for the purpose of allowing level calibration, thus reducing downtime. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, U. S. Patent Application No. 2011/0284163 to Yoon, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, United States Patent No. 5968377 to Yuasa, as applied to Claim 5 above, and in further view of United States Patent Application No. 2010/0321029 to Ito et al.
The teachings of Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa are relied upon as set forth in the above rejection of Claim 1.
In regards to Claim 23, Yamazawa teaches an optical emission spectrometer/probe.
Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa do not expressly teach the optical emission spectrometer is disposed on a sidewall of the chamber, the optical emission spectrometer measuring the density of plasma disposed 
Ito teaches a probe 6 Fig. 1 that is disposed on a sidewall of the chamber, the probe measuring a current for plasma density [0002, 0003, 0061, 0074, 0002-0074].
It would have been obvious to one of ordinary skill in the art  before the effective filing date, with a reasonable expectation of success, to alternatively substitute the generic mounting of the optical emission spectrometer with the wall mounted location, as art-recognized equivalent means for providing a location for disposing a probe.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.
The resulting apparatus would produce a wall mounted optical emission spectrometer measuring the density of plasma disposed between the adjustable top electrode and the adjustable bottom electrode in a direction parallel to the major surface of the showerhead as it is on the sidewall. See MPEP 2143, Motivations A-E. The resulting apparatus fulfills the limitations of the claim.
Claims 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over U. S. Patent Application No. 2009/0126634 to Yamazawa in view of United States Patent No. 5110437 to Yamada et al, United States Patent Application No. 2008/0178803 to Collins et al, U. S. Patent Application No. 2011/0284163 to Yoon et al, United States Patent Application No. 2009/0277586 to Hanada, United States Patent No. 4349409 to Shibayama, and United States Patent Application No. 2014/0022540 to Asakura et al, as applied to Claim 19 above, and in further view of United States Patent Application No. 2012/0097641 to Beckmann et al.
The teachings of Claim 19 are relied as set forth above.
In regards to Claim 26, Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa does not teach the plasma density is 1-4W.
Beckmann teaches the plasma density is 0.01W-5W [0054], a range that fulfills the claimed range.
As it is known to provide a plasma density, as taught by Beckmann, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified the plasma density as taught by Yamazawa in view of Yamada, Collins, Hanada, Shibayama, and Yuasa to be 0.1-5W. One would be motivated to do so in order to plasma density processing. See MPEP 2143, Exemplary Rationales A-G.
 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716